Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Final Rejection mailed 11/22/2021 is herein incorporated by reference in its entirety.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant argues the secondary reference to Akiyama fails to teach the method wherein an aminoalkyl-terminated PDMS is reacted with the prepolymer prior to reaction with the diamine or as the same time as the diamine. Applicants attention is directed to paragraph 0014 of Akiyama that teaches methods for preparing the polyurethane urea strands wherein 1) a prepolymer can be prepared from a diisocyanate and a polyol followed by reaction with the silicon diamine and chain extender (limitation 2 of claim 1). Akiyama also teaches a prepolymer is prepared from silicon diamine and polyisocyanate prior to reaction with the chain extender (limitation 1 of claim 1 and claim 13). Akiyama teaches prepolymers prepared from silicon diamines, polyols, and diisocyanates that are extended with chain extenders, which meets applicants limitation “prior to reacting with ethylene diamine.”
Applicants note that the examples in Akiyama fail to teach the claimed method. It is noted that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (MPEP 2121(II)). Further, disclosed examples and
preferred embodiments do not constitute a teaching away from a broader disclosure or non- preferred embodiments (MPEP 2123 (II)).

Applicants have argued that their unexpected results in the “flicking in the coalescence jets” during processing of the spun fibers rebut the prima facie case of obviousness. In response, the examiner has considered applicant's examples, and the position is taken that they are insufficient for the following reasons. The examples are not commensurate in scope with applicant’s claims in terms of reactant species or amounts. It has been held that the claims must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ
288. 
Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued flicking is necessarily possessed by the claimed composition at one specific amount for each. Claim 1 recites a genus of polyisocyanate, polyol, and diamine chain extender and the claims are open to any amount of each reactant. Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of polyisocyanate, polyol, and chain extender in the claims. The tables are clearly not reasonably commensurate in given that applicants’ have demonstrated unexpected “flicking” for precisely 1 species of each reactants outside of the aminoalkyl-terminated PDMS.

Applicant argues that the presence of the high molecular weight component of the secondary reference to Akiyama is not enabling for nor predictive of the success of the instant claimed invention.  While this is noted, the high molecular weight hydroxyl component that does not comprise silicon of both references is essential to the primary reference and therefore should not be replaced.  The claims are open to other components including an additional high molecular weight hydroxyl component that does not comprises silicon and therefore a suitable substitution would include the high molecular weight hydroxyl component that does not comprises silicon as well as the high molecular weight hydroxyl component that does comprises silicon.
The secondary reference was brought in to show that including the high molecular weight hydroxyl component that does comprises silicon to the curable polyurethane thread of Kausch to improve problems typically associated with thread breakage.  an economical advantageous and coating systems characterized by moisture instability, slow curing, pigmentation problems and other difficulties.  Akiyama has not been relied upon as a primary reference, and it is not seen that the presence of the additional high molecular weight hydroxyl component that does not comprises silicon detracts from the relied upon teaching that high molecular weight hydroxyl component that does comprises silicon to the prepolymer would provide the improved thread breakage.  

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763